EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Natof on 5/24/22.
The application has been amended as follows: 
Specification:
In par. 1: “February 2, 2017,” will become “February 2, 2017, which issued as U.S. Patent No. 10,448,964,”
Claims:
In claim 16, line 11: “and the disposed in” will become “and disposed in”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claims 2, 9 and 16, each taken as a whole. The closest art of record for Claim 2 is WO 2008/045333 by Viola, yet it fails to teach that the four cables are coupled to the first disc which is rotatable about the first longitudinal axis relative to the handle, and the link mechanism connects the first articulation control and the second articulation control to the second disc, in combination with the other limitations of Claim 2. The closest art of record for Claim 9 is WO 2008/045333 by Viola, yet it fails to teach that the first cable of the articulation mechanism is coupled to a first disc rotatable about the first longitudinal axis, in combination with the other limitations of Claim 9.  The closest art of record for Claim 16 is WO 2008/045333 by Viola, yet it fails to teach a disc in mechanical cooperation with the first articulation control, a slider in mechanical cooperation with the disc, the slider axis parallel to the disc axis, and the disc rotatable about the disc axis relative to the slider, in combination with the other limitations of Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792